DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 12/09/2019.
Claims 1-7 are pending.
Claim 1 is independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2016/0068079) in view of Fujiwara et al. (US 2007/0241715).

Re claim 1, Li teaches (Figures 1-2) an electrically driven vehicle comprising at least one motor (6) for driving (para 25) and a first control device (21, para 26) and a second control device (29, para 27) configured to control the motor (para 27), wherein the first control device and the second control device are connected with each other to make communication (Figure 2 shows communication between ECU 21 and Motor control module 29; para 29),
the first control device is configured to calculate a target torque that is to be output from the motor (21a, para 27; generates a torque command value), based on information including an accelerator (para 27; torque command value is based on an accelerating command outputted from an accelerator manipulation portion 16),
the second control device is configured to use the current command (0_Id and 0_Iq), a phase current of the motor (Iu and Iw) and a rotational angle of the motor (36, theta; para 28, 35) such as to drive the motor by feedback control (para 28 and 35);
but fails to explicitly teach to calculate a current command based on the target torque, and to send the current command to the second control device.
Fujiwara teaches (Figures 3) to calculate a current command based on the target torque (46, para 42), and to send the current command to the second control device (48, para 41).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Li with that taught by Fujiwara to drive the electric machine in a stable state (see Fujiwara; para 8).

Re claim 2, Li in view of Fujiwara teaches the electrically driven vehicle according to claim 1, comprising:
a plurality of motors as the at least one motor (6, In-wheel motor; para 25), wherein
the first control device is configured as a single main control unit to calculate the target torque (ECU 21; para 27) and the current command of each of the plurality of motors (see Fujiwara; 46, para 42), and
the second control unit is configured as a plurality of feedback control units to perform feedback control with regard to each of the plurality of motors (para 55).

Re claim 3, Li in view of Fujiwara teaches the electrically driven vehicle according to claim 1,
wherein the at least one motor comprises a plurality of in-wheel motors built in a plurality of drive wheels (6, In-wheel motor; para 25).

Re claim 4, Li in view of Fujiwara teaches the electrically driven vehicle according to claim 2,
wherein the plurality of motors are a plurality of in-wheel motors built in a plurality of drive wheels (6, In-wheel motor and wheels 2; para 25).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2016/0068079) in view of Fujiwara et al. (US 2007/0241715) as applied to claim 1 above, and further in view of Fuji et al. (US 2020/0140005).

Re claim 5, 6 and 7, Li in view of Fujiwara teaches the electrically driven vehicle according to claim 1,
but fails to explicitly teach wherein the first control device and the second control device are connected with each other by a high-speed communication line and by a low-speed communication line that has a lower communication speed than the high-speed communication line, and
in an event of an abnormality occurring in communication by the high-speed communication line, the first control device is configured to calculate a current command that is to be used to control the at least one motor, within a range of failsafe and to send the calculated current command by using the lowspeed communication line;

in an event of an abnormality occurring in communication by the high-speed communication line, the first control device is configured to calculate current commands that are to be used to control the plurality of motors, within a range of failsafe and to send the calculated current commands by using the low-speed communication line;
wherein the first control device and the second control device are connected with each other by a high-speed communication line and by a low-speed communication line that has a lower communication speed than the high-speed communication line, and
in an event of an abnormality occurring in communication by the high-speed communication line, the first control device is configured to calculate current commands that are to be used to control the plurality of in-wheel motors, within a range of failsafe and to send the calculated current commands by using the low-speed communication line.
Fuji teaches (Figure 1) wherein the first control device and the second control device are connected with each other by a high-speed communication line (para 15) and by a low-speed communication line (para 15) that has a lower communication speed than the high-speed communication line (para 15), and
in an event of an abnormality occurring in communication by the high-speed communication line (para 15), the first control device is configured to calculate a current command that is to be used to control the at least one motor (para 58), within a range of failsafe and to send the calculated current command by using the lowspeed communication line (para 60);
wherein the first control device and the second control device are connected with each other by a high-speed communication line (para 15) and by a low-speed communication line that has a lower communication speed than the high-speed communication line (para 15), and
(para 15), the first control device is configured to calculate current commands that are to be used to control the plurality of motors (para 58), within a range of failsafe and to send the calculated current commands by using the low-speed communication line (para 60);
wherein the first control device and the second control device are connected with each other by a high-speed communication line (para 15) and by a low-speed communication line that has a lower communication speed than the high-speed communication line (para 15), and
in an event of an abnormality occurring in communication by the high-speed communication line (para 15), the first control device is configured to calculate current commands that are to be used to control the plurality of in-wheel motors (para 58), within a range of failsafe and to send the calculated current commands by using the low-speed communication line (para 60).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Li with that taught by Fujiwara further with that taught by Fuji to identify the cause of the communication abnormality that may occur between a plurality of control circuits (see Fuji; para 6).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846